Exhibit 10.2

EXECUTION COPY

September 13, 2006

Time Warner Telecom Inc.

10475 Park Meadows Drive

Littleton, Colorado 80124

Attn: Paul B. Jones

 

  Re: Demand Registration

Ladies and Gentlemen:

In accordance with Section 4.1 of that certain Stockholders’ Agreement dated
May 10, 1999, as amended, by and among Time Warner Telecom Inc., a Delaware
corporation (the “Company”), Advance/Newhouse Partnership, a New York general
partnership (“A/N”), Time Warner Companies, Inc. (“Time Warner”) and certain
affiliates of Time Warner (as amended, the “Stockholders’ Agreement”), Time
Warner and A/N hereby request that the Company register the sale of up to
31,625,000 shares of Class A common stock of the Company (the “Restricted
Stock”) under the Securities Act of 1933, as amended, on the Company’s
Registration Statement on Form S-3, File No. 333-132504 (the “Registration
Statement”), which registration shall count as a Demand Registration (as defined
in the Stockholders’ Agreement). The proposed sale under the Registration
Statement by Time Warner, either directly or through certain of its affiliates,
including Warner Communications Inc. and TW/TAE, Inc. (collectively, the “Time
Warner Group”), and A/N, either directly or through its affiliates, including
Advance Telecom Holdings Corp. and Newhouse Telecom Holdings Corp.
(collectively, the “A/N Group” and with the Time Warner Group, the “Class B
Stockholders”), will be effected by means of a secondary underwritten offering
of the Restricted Stock (the “Offering”). The Time Warner Group hereby selects
Deutsche Bank Securities Inc. to serve as the lead bookrunning manager for the
Offering and the A/N Group hereby selects JPMorgan Securities Inc. to serve as
the co-manager of the Offering.

The Class B Stockholders hereby agree that immediately prior to their conversion
of Class B common stock to be sold in the Offering into Restricted Stock on the
closing date of the Offering they will deliver a written consent of stockholders
to amend and restate the Certificate of Incorporation of the Company in
accordance with Exhibit A attached hereto. The Class B Stockholders further
agree that immediately prior to their conversion of Class B common stock to be
sold in the Offering into Restricted Stock on the closing date of the Offering
they will deliver a written consent of stockholders to authorize the Company to
amend the Certificate of Incorporation of the Company in accordance with Exhibit
B attached hereto. The Company shall file such amendment set forth in Exhibit B
prior to July 13, 2007 unless it shall have otherwise changed its corporate name
and amended its certificate of incorporation to delete “Time Warner” from its
name prior to such date. For avoidance of doubt, the Company hereby agrees that
it shall effect the



--------------------------------------------------------------------------------

change of its corporate name (and amendment of its certificate of incorporation)
to delete “Time Warner” from its name prior to July 13, 2007.

Each of Time Warner and A/N represents and warrants to the Company that it has
the corporate power and authority to act on behalf of the Time Warner Group and
the A/N Group, respectively, that this agreement is executed and delivered on
behalf of, and is binding upon, each member of the Time Warner Group and the A/N
Group, respectively. The Company represents to each of Time Warner and A/N that
it has the corporate power and authority to enter into this agreement and that
this agreement is executed and delivered on behalf of, and is binding upon, the
Company.

This agreement may not be amended or modified in any respect except by an
instrument in writing signed by all of the parties hereto. Any failure of any
party hereto to comply with any obligation, covenant, agreement or condition
contained herein may be waived by the party or parties entitled to the benefits
thereof, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

This agreement shall be governed by, and construed in accordance with, the law
of the State of New York without reference to choice of law principles,
including all matters of construction, validity and performance except to the
extent the laws of Delaware are mandatorily applicable.

This agreement may be executed in one or more counterparts, each of which shall
be an original, but all of which taken together shall constitute one and the
same agreement.



--------------------------------------------------------------------------------

If you have any questions regarding this request, please let us know.

 

Very truly yours,

TIME WARNER COMPANIES, INC.

/s/ Brenda C. Karickhoff

By: Brenda C. Karickhoff

Its: Senior Vice President

WARNER COMMUNICATIONS INC.

/s/ Brenda C. Karickhoff

By: Brenda C. Karickhoff

Its: Senior Vice President

TW/TAE, INC.

/s/ Brenda C. Karickhoff

By: Brenda C. Karickhoff

Its: Senior Vice President

ADVANCE/NEWHOUSE PARTNERSHIP

/s/ S.I. Newhouse, Jr.

By: S.I. Newhouse, Jr.

Its: Vice President

ADVANCE TELECOM HOLDINGS CORP.

/s/ S.I. Newhouse, Jr.

By: S.I. Newhouse, Jr.

Its: Vice President

NEWHOUSE TELECOM HOLDINGS CORP.

/s/ S.I. Newhouse, Jr.

By: S.I. Newhouse, Jr.

Its: Vice President



--------------------------------------------------------------------------------

ACCEPTED AND AGREED:

TIME WARNER TELECOM INC.

/s/ Paul B. Jones

By: Paul B. Jones

Its: Senior Vice President

      General Counsel & Regulatory Policy



--------------------------------------------------------------------------------

EXHIBIT A

RESTATED CERTIFICATE OF INCORPORATION

OF

TIME WARNER TELECOM INC.

The undersigned officers of Time Warner Telecom Inc., a Delaware corporation
(the “Corporation”), do hereby certify as follows:

(1) The present name of the Corporation is Time Warner Telecom Inc. The
Corporation was originally incorporated under the name TW Telecom Merger Corp.,
and its original certificate of incorporation was filed with the office of the
Secretary of State of the State of Delaware on May 4, 1999.

(2) This Restated Certificate of Incorporation was duly adopted in accordance
with Sections 242 and 245 of the General Corporation Law of the State of
Delaware and by written consent of stockholders in accordance with Section 228
of the General Corporation Law of the State of Delaware.

(3) This Restated Certificate of Incorporation restates and integrates and
further amends the certificate of incorporation of the Corporation.

(4) The text of the certificate of incorporation of the Corporation is amended
and restated so as to read in its entirety as follows:

ARTICLE I

Name

The name of this corporation (hereinafter the “Corporation”) is TIME WARNER
TELECOM INC.

ARTICLE II

Address; Registered Agent

The address of the Corporation’s registered office in the State of Delaware, New
Castle county is Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware 19801. The name of the Corporation’s registered agent at such address
is The Corporation Trust Company.



--------------------------------------------------------------------------------

ARTICLE III

Purpose

The purpose of the Corporation is to engage in any lawful act or activity for
which corporations may be organized under the General Corporation Law of the
State of Delaware (the “DGCL”); provided, however, that until the earlier of
(i) the date that is five years after the date of filing of this Restated
Certificate of Incorporation and (ii) the date on which the outstanding shares
of Class B Stock (as defined herein) no longer represent at least fifty percent
(50%) of the total voting power in the election of directors of the Corporation
(“Voting Power”) of all outstanding shares of all classes and series of capital
stock of the Corporation entitled generally to vote in such election (“Voting
Stock”) (the earlier of (i) and (ii) being called the “Termination Date”), the
Corporation shall not, directly or indirectly (through a subsidiary or affiliate
of the Corporation), engage in the business of providing, offering, packaging,
marketing, promoting or branding (alone or jointly with or as an agent for other
parties) any Residential Services or engage in the business of producing,
packaging, distributing, marketing, hosting, offering, promoting, branding or
otherwise providing Content Services, unless such action shall be approved in
advance by the affirmative vote of the holders of one hundred percent (100%) of
the Voting Power of the outstanding shares of Class B Stock, voting separately
as a class.

“Residential Services” shall mean wireline telecommunications services or other
services (including, without limitation, data services) of any nature provided,
directly or indirectly, to third party end-users at address locations other than
Business Locations. “Business Locations” shall mean (i) address locations that
are used solely for business purposes, including, without limitation, public
spaces within business locations and governmental offices and (ii) hotels,
hospitals, jails and the business offices of residential facilities within
educational institutions and within nursing and assisted living complexes.

“Content Services” means entertainment, information or other content services,
whether fixed or interactive, or any services incidental thereto; provided,
however, that Content Services shall not include acting solely as a carrier of
video, audio or data of unaffiliated third parties by providing transport
services, so long as the Corporation has no other direct or indirect pecuniary
interest in the transmitted information or content.

ARTICLE IV

Capital Stock

SECTION 1. Authorized Capital Stock. The total number of shares of all classes
of capital stock that the Corporation shall have authority to issue is
459,800,000 shares, consisting of (i) 439,800,000 shares of Common Stock, par
value of $0.01 per share (“Common Stock”), and (ii) 20,000,000 shares of
Preferred Stock, par value of $0.01 per share (“Preferred Stock”). The Common
Stock shall be divided into classes as follows: 277,300,000 shares of



--------------------------------------------------------------------------------

Class A Common Stock (“Class A Stock”) and 162,500,000 shares of Class B Common
Stock (“Class B Stock”).

SECTION 2. Common Stock. (a) Except as otherwise provided in this Restated
Certificate of Incorporation, the Class A Stock and the Class B Stock shall have
the same rights and privileges and shall rank equally, share ratably and be
identical in all respects as to all matters.

(b) Subject to provisions of law and the terms of any outstanding Preferred
Stock, the holders of the Class A Stock and the Class B Stock shall be entitled
to receive dividends or other distributions with respect to such stock, in an
equal amount per share, at such times and in such amounts as may be determined
by the Board and declared out of any funds lawfully available therefor, and
shares of Preferred Stock of any series shall not be entitled to share therein
except as otherwise expressly provided in the resolution or resolutions of the
Board providing for the issue of such series. Dividends and other distributions
with respect to the Class A Stock and the Class B Stock shall be payable only
when, as and if declared by the Board.

(c) Subject to the provisions of law and the terms of any outstanding Preferred
Stock, if at any time a dividend or other distribution with respect to the
Class A Stock or Class B Stock is to be paid in shares of Class A Stock, Class B
Stock or any other securities of the Corporation or any other corporation,
partnership, limited liability company, trust or legal entity (“Person”)
(hereinafter sometimes called a “share distribution”), such share distribution
shall be declared and paid only as follows, and share distributions declared and
paid as follows shall be deemed to be equal distributions for purposes of the
preceding paragraph:

 

  (i) a share distribution (A) consisting of Class A Stock (or Convertible
Securities that are convertible into, exchangeable for, or evidence the right to
purchase, shares of Class A Stock) to holders of Class A Stock and Class B
Stock, on an equal per share basis; or (B) consisting of shares of Class B Stock
(or Convertible Securities that are convertible into, exchangeable for or
evidence the right to purchase shares of Class B Stock) to holders of Class A
Stock and Class B Stock, on an equal per share basis; or (C) consisting of
shares of Class A Stock (or Convertible Securities that are convertible into,
exchangeable for or evidence the right to purchase shares of Class A Stock) to
holders of Class A Stock and, on an equal per share basis, shares of Class B
Stock (or Convertible Securities that are convertible into, exchangeable for or
evidence the right to purchase shares of Class B Stock) to holders of Class B
Stock; and

 

  (ii)

a share distribution consisting of shares of any class or series of securities
of the Corporation or any other Person other than Class A Stock or Class B Stock
(and other than Convertible Securities that are convertible into, exchangeable
for or evidence the right to purchase shares of Class A Stock or Class B Stock),
either on the basis of a distribution of identical securities, on an equal per
share basis, to holders of Class A Stock and Class B Stock or on the basis of a
distribution



--------------------------------------------------------------------------------

 

of one class or series of securities to holders of Class A Stock and another
class or series of securities to holders of Class B Stock, provided that the
securities so distributed (and, if applicable, the securities into which the
distributed securities are convertible, or for which they are exchangeable, or
which the distributed securities evidence the right to purchase) do not differ
in any respect other than their relative voting rights and related differences
in conversion and share distribution provisions, with holders of shares of Class
B Stock receiving the class or series having the higher relative voting rights
(without regard to whether such rights differ to a greater or lesser extent than
the corresponding differences in voting rights and related differences in
conversion and share distribution provisions between the Class A Stock and the
Class B Stock), provided that if the securities so distributed constitute
capital stock of a Subsidiary of the Corporation, such rights shall not differ
to a greater extent than the corresponding differences in voting rights,
conversion and share distribution provisions between the Class A Stock and Class
B Stock, and provided in each case that such distribution is otherwise made on
an equal per share basis.

As used herein, the term “Subsidiary” means, when used with respect to any
Person, (i) a corporation in which such Person and/or one or more Subsidiaries
of such Person, directly or indirectly, owns capital stock having a majority of
the Voting Power of such corporation’s Voting Stock; and (ii) any other Person
(other than a corporation) in which such Person and/or one or more Subsidiaries
of such Person, directly or indirectly, has (x) a majority ownership interest or
(y) the power to elect or direct the election of a majority of the members of
the governing body of such first-named Person.

As used herein, the term “Convertible Securities” shall mean any securities of
the Corporation (other than any class of Common Stock) that are convertible
into, exchangeable for, or evidence the right to purchase any class of Common
Stock, whether upon conversion, exercise or exchange, pursuant to anti-dilution
provisions of such securities or otherwise.

(d) If the Corporation shall in any manner reclassify, subdivide or combine the
outstanding shares of Class A Stock or Class B Stock, the outstanding shares of
the other class of Common Stock shall be proportionally reclassified, subdivided
or combined in the same manner and on the same basis as the outstanding shares
of Class A Stock or Class B Stock, as the case may be, that have been
reclassified, subdivided or combined so as to preserve the relative Voting Power
of each class and the relative proportion of the equity of the Corporation
represented by each class immediately prior to the transaction giving rise to an
adjustment pursuant to this paragraph.

(e)

(i) Each share of Class B Stock may at any time be converted into one fully paid
and nonassessable share of Class A Stock. Such right shall be exercised by the
surrender of the certificate representing such share of Class B Stock to be
converted to the



--------------------------------------------------------------------------------

Corporation at any time during normal business hours at the principal executive
offices of the Corporation, or if an agent for the registration of transfer of
shares of Class B Stock is then duly appointed and acting (said agent being
hereinafter called the “Transfer Agent”), then at the office of the Transfer
Agent, accompanied by a written notice of the election by the holder thereof to
convert and (if so required by the Corporation or the Transfer Agent) by
instruments of transfer, in form satisfactory to the Corporation and to the
Transfer Agent, duly executed by such holder or such holder’s duly authorized
attorney, and together with any necessary transfer tax stamps or funds therefor,
if required pursuant to subparagraph (v) of this subsection (e).

(ii) As promptly as practicable after the surrender for conversion of a
certificate representing shares of Class B Stock in the manner provided in
paragraph (i) of this subsection (e) and the payment in cash of any amount
required by the provisions of paragraphs (i) and (v) of this subsection (e), the
Corporation will deliver or cause to be delivered at the office of the Transfer
Agent to or upon the written order of the holder of such certificate, a
certificate or certificates representing the number of full shares of Class A
Stock issuable upon such conversion, issued in such name or names as such holder
may direct. Such conversion shall be deemed to have been made immediately prior
to the close of business on the date of the surrender of the certificates
representing shares of Class B Stock, and all rights of the holder of such
shares as such holder shall cease at such time and the person or persons in
whose name or names the certificate or certificates representing the shares of
Class A Stock are to be issued shall be treated for all purposes as having
become the record holder or holders of such shares of Class A Stock at such
time; provided, however, if any such surrender and payment is made on any date
when the stock transfer books of the Corporation shall be closed, the person or
persons in whose name or names the certificate or certificates representing
shares of Class A Stock are to be issued as the record holder or holders thereof
shall be treated for all purposes as having become the record holder or holders
of such shares immediately prior to the close of business on the next succeeding
day on which such stock transfer books are open.

(iii) No adjustments in respect of dividends shall be made upon the conversion
of any share of Class B Stock; provided, however, that if a share shall be
converted subsequent to the record date for the payment of a dividend or other
distribution on shares of Class B Stock but prior to such payment, the
registered holder of such share at the close of business on such record date
shall be entitled to receive the dividend or other distribution payable on such
share upon the date set for payment of such dividend or other distribution
notwithstanding the conversion thereof or the Corporation’s default in payment
of the dividend due on such date.

(iv) The Corporation will at all times reserve and keep available, solely for
the purpose of issuance upon conversion of the outstanding shares of Class B
Stock, such number of shares of Class A Stock as shall be issuable upon the
conversion of all such outstanding shares; provided, however, that nothing
contained herein shall be construed



--------------------------------------------------------------------------------

to preclude the Corporation from satisfying its obligations in respect of the
conversion of the outstanding shares of Class B Stock by delivery of purchased
shares of Class A Stock which are held in the treasury of the Corporation. If
any shares of Class A Stock required to be reserved for purposes of conversion
hereunder require registration with or approval of any governmental authority
under any Federal or state law before such shares of Class A Stock may be issued
upon conversion, the Corporation will cause such shares to be duly registered or
approved, as the case may be. All shares of Class A Stock which shall be issued
upon conversion of the shares of Class B Stock will, upon issue, be fully paid
and nonassessable and not subject to any preemptive rights.

(v) The issuance of certificates for shares of Class A Stock upon conversion of
shares of Class B Stock shall be made without charge for any stamp or other
similar tax in respect of such issuance. However, if any such certificate is to
be issued in a name other than that of the holder of the share or shares of
Class B Stock converted, the person or persons requesting the issuance thereof
shall pay to the Corporation the amount of any tax which may be payable in
respect of any transfer involved in such issuance or shall establish to the
satisfaction of the Corporation that such tax has been paid.

(vi) Any shares of Class B Stock which shall have been converted into Class A
Stock at any time pursuant to the provisions of this subsection (e) of this
Section 2 shall, after such conversion, have the status of authorized but
unissued shares of Class B Stock.

(f) Upon the liquidation, dissolution or winding up of the Corporation, whether
voluntary or involuntary, subject to any preferential or other amounts to be
distributed to the holders of the Preferred Stock and any other class or series
of stock then outstanding, the holders of Class A Stock and Class B Stock shall
be entitled to receive all the assets of the Corporation available for
distribution to its stockholders ratably as a single class in proportion to the
number of shares held by them.

(g) In the event of any merger, consolidation, acquisition of all or
substantially all the assets of the Corporation or other reorganization to which
the Corporation is a party, in which any consideration is to be received by the
holders of Class A Stock and Class B Stock, the holders of each such class of
Common Stock shall receive the Equivalent Consideration (as defined herein) on a
per share basis. “Equivalent Consideration” shall mean consideration of
substantially equivalent economic value as determined by the Board at the time
of execution of the definitive agreement relating to the applicable merger,
consolidation, acquisition or reorganization; provided, that (i) the
consideration to be received by holders of Class A Stock shall be permitted to
be of a different form than the consideration to be received by the holders of
Class B Stock and (ii) in the event that securities of any Person are to be
received by holders of Class A Stock and Class B Stock, such securities (and, if
applicable, the securities into which the received securities are convertible,
or for which they are exchangeable, or which they evidence the right to
purchase) shall be permitted to differ with respect to their relative voting
rights and related differences in conversion and share distribution provisions,
with holders of shares of Class B Stock receiving the class or series having the
higher relative voting rights (without



--------------------------------------------------------------------------------

regard to whether such rights differ to a greater or lesser extent than the
corresponding differences in voting rights and related differences in conversion
and share distribution provisions between the Class A Stock and the Class B
Stock), and the differences permitted by this clause (ii) shall not be taken
into account in the determination of equivalent economic value.

(h) The Class A Stock and the Class B Stock are subject to all the powers,
rights, privileges, preferences and priorities of any series of Preferred Stock
as shall be stated and expressed in any resolution or resolutions adopted by the
Board, pursuant to authority expressly granted to and vested in it by the
provisions of this Article IV.

SECTION 3. Preferred Stock. The Board is hereby expressly authorized, by
resolution or resolutions, to provide, out of the unissued shares of Preferred
Stock, for series of Preferred Stock and, with respect to each such series, to
fix the number of shares constituting such series and the designation of such
series, the voting powers (if any) of the shares of such series, and the
preferences and relative, participating, optional or other special rights, if
any, and any qualifications, limitations or restrictions thereof, of the shares
of such series. The powers, preferences and relative, participating, optional
and other special rights of each series of Preferred Stock, and the
qualifications, limitations or restrictions thereof, if any, may differ from
those of any and all other series at any time outstanding.

SECTION 4. Redemption of Capital Stock. Notwithstanding any other provision of
this Restated Certificate of Incorporation to the contrary, but subject to the
provisions of any resolution or resolutions of the Board of Directors adopted
pursuant to this Article IV creating any series of Preferred Stock, outstanding
shares of Class A Common Stock, Preferred Stock or any other class or series of
stock of the Corporation, other than Class B Stock, shall always be subject to
redemption by the Corporation, by action of the Board, if in the judgment of the
Board such action should be taken, pursuant to Section 151(b) of the DGCL (or
any other applicable provision of law), to the extent necessary to prevent the
loss or secure the reinstatement of any license or franchise from any
governmental agency held by the Corporation or any Subsidiary to conduct any
portion of the business of the Corporation or such Subsidiary, which license or
franchise is conditioned upon some or all of the holders of the Corporation’s
stock of any class or series possessing prescribed qualifications. The terms and
conditions of such redemption shall be as follows:

(a) the redemption price of the shares to be redeemed pursuant to this Section 4
shall be equal to the Fair Market Value of such shares;

(b) the redemption price of such shares may be paid in cash, Redemption
Securities or any combination thereof;

(c) if less than all the shares held by Disqualified Holders are to be redeemed,
the shares to be redeemed shall be selected in such manner as shall be
determined by the Board, which may include selection first of the most recently
purchased shares thereof, selection by lot or selection in any other manner
determined by the Board of Directors;



--------------------------------------------------------------------------------

(d) at least 30 days’ written notice of the Redemption Date shall be given to
the record holders of the shares selected to be redeemed (unless waived in
writing by such holder), provided that the Redemption Date may be the date on
which written notice shall be given to record holders if the cash or Redemption
Securities necessary to effect the redemption shall have been deposited in trust
for the benefit of such record holders and subject to immediate withdrawal by
them upon surrender of the stock certificates for their shares to be redeemed;

(e) from and after the Redemption Date, any and all rights of whatever nature,
which may be held by the owners of shares selected for redemption (including
without limitation any rights to vote or participate in dividends declared on
stock of the same class or series as such shares), shall cease and terminate and
they shall thenceforth be entitled only to receive the cash or Redemption
Securities payable upon redemption; and

(f) such other terms and conditions as the Board shall determine.

For purposes of this Section 4:

(i) “Disqualified Holder” shall mean any holder of shares of stock of the
Corporation of any class or series whose holding of such stock may result in the
loss of any license or franchise from any governmental agency held by the
Corporation or any Subsidiary to conduct any portion of the business of the
Corporation or any Subsidiary.

(ii) “Fair Market Value” of a share of the Corporation’s stock of any class or
series shall mean the average (unweighted) Closing Price for such a share for
each of the 45 most recent days on which shares of stock of such class or series
shall have been traded preceding the day on which notice of redemption shall be
given pursuant to paragraph (d) of this Section 4; provided, however, that if
shares of stock of such class or series are not traded on any securities
exchange or in the over-the-counter market, “Fair Market Value” shall be
determined by the Board of Directors in good faith; and provided further,
however, that “Fair Market Value” as to any stockholder who purchases his stock
within 120 days of a Redemption Date need not (unless otherwise determined by
the Board of Directors) exceed the purchase price paid by him. “Closing Price”
on any day means the reported last sales price regular way or, in case no such
sale takes place, the average of the reported closing bid and asked prices
regular way on the New York Stock Exchange Composite Tape, or, if stock of the
class or series in question is not quoted on such Composite Tape, on the
New York Stock Exchange, or, if such stock is not listed on such exchange, on
the principal United States registered securities exchange on which such stock
is listed, or, if such stock is not listed on any such exchange, the highest
closing sales price or bid quotation for such stock on The Nasdaq Stock Market
or any system then in use, or if no such prices or quotations are available, the
fair market value on the day in question as determined by the Board of Directors
in good faith.



--------------------------------------------------------------------------------

(iii) “Redemption Date” shall mean the date fixed by the Board of Directors for
the redemption of any shares of stock of the Corporation pursuant to this
Section 4.

(iv) “Redemption Securities” shall mean any debt or equity securities of the
Corporation, any Subsidiary or any other corporation, or any combination
thereof, having such terms and conditions as shall be approved by the Board of
Directors and which, together with any cash to be paid as part of the redemption
price, in the opinion of any nationally recognized investment banking firm
selected by the Board of Directors (which may be a firm which provides other
investment banking, brokerage or other services to the Corporation or its
affiliates), has a value, at the time notice of redemption is given pursuant to
paragraph (d) of this Section 4, at least equal to the Fair Market Value of the
shares to be redeemed pursuant to this Section 4 (assuming, in the case of
Redemption Securities to be publicly traded, such Redemption Securities were
fully distributed and subject only to normal trading activity).

SECTION 5. Stockholder Voting. (a) Except as otherwise provided in this Restated
Certificate of Incorporation or required by law, with respect to all matters
upon which stockholders are entitled to vote or to which stockholders are
entitled to give consent, the holders of any outstanding shares of Class A Stock
and the holders of any outstanding shares of Class B Stock shall vote together
without regard to class, and every holder of the outstanding shares of Class A
Stock shall be entitled to cast thereon one (1) vote in person or by proxy for
each share of Class A Stock standing in such holder’s name, and every holder of
the outstanding shares of Class B Stock shall be entitled to cast thereon ten
(10) votes in person or by proxy for each share of Class B Stock standing in
such holder’s name.

(b) Until such time as the outstanding shares of Class B Stock no longer
represent at least fifty percent (50%) of the Voting Power of the Voting Stock
(the “Trigger Date”), in addition to any other vote required hereunder or by
applicable law (and notwithstanding the fact that a lesser percentage may be
specified by law or this Restated Certificate of Incorporation), the affirmative
vote of the holders of one hundred percent (100%) of the Voting Power of all
outstanding shares of Class B Stock, voting separately as a class, shall be
required:

(i) to amend, alter or repeal any provision of this Restated Certificate of
Incorporation, other than an amendment to Article II to change the registered
office or registered agent of the Corporation, and other than an amendment
effected pursuant to Section 151(g) of the DGCL (or any successor provision
thereto); or

(ii) for (x) the disposition, directly or indirectly, by the Corporation (or by
one or more direct or indirect subsidiaries thereof) by sale, merger, new
issuances or otherwise, to a Person (other than the Corporation or a direct or
indirect wholly owned subsidiary of the Corporation), in any transaction or
series of related transactions, of shares of the capital stock of one or more
direct or indirect Subsidiaries of the Corporation which, in the aggregate, hold
all or substantially all of the assets of the Corporation and its Subsidiaries
on a consolidated basis or (y) the disposition, directly or indirectly, by the



--------------------------------------------------------------------------------

Corporation (or by one or more direct or indirect subsidiaries thereof) by sale,
merger or otherwise, (other than to the Corporation or a direct or indirect
wholly owned subsidiary of the Corporation) in any transaction or series of
related transactions outside the ordinary course of the business of the
Corporation, of all or substantially all of the assets of the Corporation and
its Subsidiaries on a consolidated basis, except, in each case referred to in
the foregoing clauses (x) and (y), for pledges, grants of security interests,
security deeds, mortgages or similar encumbrances securing bona fide
indebtedness, and any foreclosure in respect thereof.

(c) In addition to any other vote required hereunder or by applicable law, the
affirmative vote of the holders of a majority of the combined Voting Power of
the Voting Stock, voting together as a single class, shall be required for
(x) the disposition, directly or indirectly, by the Corporation (or by one or
more direct or indirect subsidiaries thereof) by sale, merger, new issuances or
otherwise, to a Person (other than the Corporation or a direct or indirect
wholly owned subsidiary of the Corporation), in any transaction or series of
related transactions, of shares of the capital stock of one or more direct or
indirect Subsidiaries of the Corporation which, in the aggregate, hold all or
substantially all of the assets of the Corporation and its Subsidiaries on a
consolidated basis or (y) the disposition, directly or indirectly, by the
Corporation (or by one or more direct or indirect subsidiaries thereof) by sale,
merger or otherwise, (other than to the Corporation or a direct or indirect
wholly owned subsidiary of the Corporation) in any transaction or series of
related transactions outside the ordinary course of the business of the
Corporation, of all or substantially all of the assets of the Corporation and
its Subsidiaries on a consolidated basis, except, in each case referred to in
the foregoing clauses (x) and (y), for pledges, grants of security interests,
security deeds, mortgages or similar encumbrances securing bona fide
indebtedness, and any foreclosure in respect thereof.

(d) Until such time as the outstanding shares of Class B Stock no longer
represent at least fifty (50%) percent of the Voting Power of the Voting Stock,
in addition to any other vote required hereunder or by applicable law, the
affirmative vote of the holders of a majority of the Voting Power of all
outstanding shares of Class A Stock, voting separately as a class, shall be
required to amend the definition of Termination Date as specified in Article III
so as to extend the date specified in clause (i) thereof or to reduce the
percentage specified in clause (ii) thereof.

(e) In addition to any other vote required hereunder or by applicable law, the
affirmative vote of the holders of one hundred percent (100%) of the Voting
Power of all outstanding shares of Class B Stock, voting separately as a class,
shall be required for (i) the issuance by the Corporation of shares of Class B
Stock or the authorization or issuance by the Corporation of any securities
convertible into or exchangeable for shares of Class B Stock, or options,
warrants or other rights to acquire shares of Class B Stock or any securities
convertible into or exchangeable for shares of Class B Stock or (ii) the
authorization or issuance by the Corporation of shares of any series or class of
capital stock (other than Class B Stock) having more than one vote per share
(“High Vote Stock”), or securities convertible into or exchangeable for shares
of High Vote Stock, or options, warrants or other rights to acquire shares of
High Vote Stock or any securities convertible into or exchangeable for shares of
High Vote Stock.



--------------------------------------------------------------------------------

ARTICLE V

DGCL Section 203

Until such time as the outstanding shares of Class B Stock no longer represent
at least ten percent (10%) of the Voting Power of the Voting Stock, the Company
hereby expressly elects not to be governed by the provisions of Section 203 of
the DGCL, and the restrictions and limitations set forth therein. From and after
such time, the Company shall be governed by the provisions of Section 203 of the
DGCL, and the restrictions and limitations set forth therein.

ARTICLE VI

Directors

SECTION 1. Election of Directors. Directors shall be elected at the annual
meeting of stockholders, and each director elected shall hold office until such
director’s successor has been elected and qualified. Directors need not be
stockholders of the Corporation.

SECTION 2. Advance Notice of Nominations; Independent Directors. (a) Advance
notice of nominations for the election of directors shall be given in the manner
and to the extent permitted provided in the By-laws of the Corporation.

(b) Until the Class B Date (as defined below), the Board of Directors’ nominees
for election as independent directors shall be approved by a committee of the
Board comprised of all of the directors other than the Chief Executive Officer
and the independent directors; provided, that if the holders of Class B Stock of
the Corporation cease to have the right, collectively, to designate at least
three nominees to the Board pursuant to the Stockholders’ Agreement referred to
in Section 3 below, then such committee of the Board shall be comprised of three
members, including all the directors designated by the holders of the Class B
Stock pursuant to the Stockholders’ Agreement, if any, and such other director
or directors as shall be determined by majority vote of the whole Board.

SECTION 3. Number of Directors. Until the Class B Date, subject to any rights of
the holders of any series of Preferred Stock outstanding at any time to elect
additional directors to the Board, the number of directors that shall constitute
the whole Board of the Corporation shall be determined from time to time
pursuant to the Stockholders’ Agreement dated as of May 10, 1999, among Time
Warner Companies, Inc., American Television and Communications Corporation,
Warner Communications Inc., TW/TAE Inc., FibrCOM Holdings L.P., Paragon
Communications, MediaOne Group, Inc., and Advance/Newhouse Partnership (and
their successors and permitted assigns) and the Corporation, as amended from
time to time, or, if such agreement is no longer in effect, as specified in the
By-laws of the Corporation, as the same may be amended from time to time. From
and after the Class B Date, subject to any rights of the holders of any series
of Preferred Stock outstanding at any time to elect additional directors of the
Board, the number of directors that shall constitute the whole Board of the



--------------------------------------------------------------------------------

Corporation shall be as specified in the By-laws of the Corporation. In the
absence of such a provision in such Stockholders’ Agreement or the By-laws of
the Corporation, the number of directors that shall constitute the whole Board
of the Corporation shall be three. As used herein, the “Class B Date” shall be
the first date on which no holder of Class B Stock shall have the right under
such Stockholders’ Agreement to designate any nominees to the Board.

SECTION 4. Limitation on Director Liability. To the fullest extent that the DGCL
or any other law of the State of Delaware as it exists or as it may hereafter be
amended permits the limitation or elimination of the liability of directors, no
director of the Corporation shall be liable to the Corporation or its
stockholders for monetary damages for breach of fiduciary duty as a director. No
amendment to or repeal of this Article VI shall apply to or have any effect on
the liability or alleged liability of any director of the Corporation for or
with respect to any acts or omissions of such director occurring prior to such
amendment or repeal.

SECTION 5. Removal of Directors; Filling of Newly Created Directorships and
Vacancies. (a) Subject to the rights of the holders of any series of Preferred
Stock outstanding at any time, directors may be removed from office with or
without cause, but only upon the affirmative vote of the holders of a majority
of the combined Voting Power of the Voting Stock, voting together as a single
class.

(b) Subject to the rights of holders of any series of Preferred Stock
outstanding at any time, any newly created directorship or vacancy in the office
of a director shall be filled only by (A) during the 20 day period following the
date such newly created directorship or vacancy comes into existence, the
affirmative vote of the remaining directors or the sole remaining director, as
the case may be, or (B) if not so filled within such 20 day period, either
(i) the affirmative vote of the holders of a majority of the combined Voting
Power of the Voting Stock, voting together as a single class, or (ii) the
affirmative vote of the remaining directors or the sole remaining director, as
the case may be.

ARTICLE VII

Provisions Relating to Founding Stockholders

SECTION 1. Founding Stockholders. In anticipation that the capital stock of
Corporation will cease to be owned exclusively, directly or indirectly, by
affiliates of Time Warner Inc. (“TW”), MediaOne Group, Inc. and Advance/Newhouse
Partnership (collectively and as further defined in Section 4 below, the
“Founding Stockholders”), but that the Founding Stockholders will remain,
directly or indirectly, stockholders of the Corporation, and in anticipation
that the Corporation and the Founding Stockholders may engage in the same or
similar activities or lines of business and have an interest in the same areas
of corporate opportunities, and in recognition of the benefits to be derived by
the Corporation through its continued contractual, corporate and business
relations with the Founding Stockholders (including service of officers,
directors or employees of the Founding Stockholders as directors of the
Corporation), the provisions of this Article VII are set forth to regulate,
define and guide,



--------------------------------------------------------------------------------

to the fullest extent permitted by the DGCL, the conduct of certain affairs of
the Corporation as they may involve the Founding Stockholders and their
respective officers and directors, and the powers, rights and duties of the
Corporation and the Founding Stockholders and their respective officers and
directors in connection therewith.

SECTION 2. Competition and Corporate Opportunities. None of the Founding
Stockholders shall have any duty to refrain from engaging directly or indirectly
in the same or similar business activities or lines of business as the
Corporation. In the event that any of the Founding Stockholders acquires
knowledge of a potential transaction or matter that may be a corporate
opportunity for any of the Founding Stockholders and the Corporation, subject to
Section 3 of this Article VIII, none of the Founding Stockholders shall have any
duty to communicate or offer such corporate opportunity to the Corporation and
any other Founding Stockholders as applicable shall be entitled to pursue or
acquire such corporate opportunity for itself or to direct such corporate
opportunity to another person or entity. In addition, the fact that a Founding
Stockholder shall engage in a particular business activity shall not, of itself,
provide a basis for determining that there has been a violation of Section 3 of
this Article.

SECTION 3. Allocation of Corporate Opportunities. The following provisions shall
be applicable to the maximum extent consistent with, and permitted by,
applicable Delaware law. In the event that a director, officer or employee of
the Corporation who is also a director, officer or employee of any of the
Founding Stockholders acquires knowledge of a potential transaction or matter
that may be a corporate opportunity for both the Corporation and any of the
Founding Stockholders, such director, officer or employee of the Corporation
shall act in good faith in a manner consistent with the following:

(a) a corporate opportunity offered to any person who is an officer or employee
(whether or not a director) of the Corporation and who is also a director but
not an officer or employee of a Founding Stockholder shall belong to the
Corporation, unless such opportunity is expressly offered to such person
primarily in his or her capacity as a director of a Founding Stockholder, in
which case such opportunity shall belong to the relevant Founding Stockholder;

(b) a corporate opportunity offered to any person who is a director but not an
officer or employee of the Corporation and who is also an officer or employee
(whether or not a director) of a Founding Stockholder shall belong to the
relevant Founding Stockholder, unless such opportunity is expressly offered to
such person in his or her capacity as a director of the Corporation, in which
case such opportunity shall belong to the Corporation; and

(c) a corporate opportunity:

(i) offered to any other person who is either (A) an officer or employee of both
the Corporation and a Founding Stockholder or (B) a director of both the



--------------------------------------------------------------------------------

Corporation and a Founding Stockholder (but not an officer or employee of the
Corporation or any Founding Stockholder), and

(ii) that is expressly offered to such person

(A) in his or her capacity as an officer, employee or director of the
Corporation shall belong to the Corporation; and

(B) in his or her capacity as an officer, employee or director of a Founding
Stockholder shall belong to the relevant Founding Stockholder.

SECTION 4. Certain Matters Deemed Not Corporate Opportunities. (a) In addition
to and notwithstanding the foregoing provisions of this Article VII, a corporate
opportunity shall not be deemed to belong to the Corporation if it is a business
opportunity that the Corporation is not permitted to undertake under the terms
of Article II or that the Corporation is not financially able or contractually
permitted or legally able to undertake, or that is, from its nature, not in the
line of the Corporation’s business or is of no practical advantage to it or that
is one in which the Corporation has no interest or reasonable expectancy.

(b) For purposes of this Article VII only, (i) the term “Corporation” shall mean
the Corporation and all corporations, limited liability companies, partnerships,
joint ventures, associations and other entities in which the Corporation
beneficially owns (directly or indirectly) 50% or more of the outstanding voting
stock, voting power or similar voting interests, except that for purposes of
determining those persons who are directors of the Corporation, such term shall
mean the Corporation without regard to any other entities in which it may hold
an interest and (ii) the term “Founding Stockholder” shall mean a Founding
Stockholder and all corporations, limited liability companies, partnerships,
joint ventures, associations and other entities (other than the Corporation) in
which such Founding Stockholder beneficially owns (directly or indirectly)
50 percent or more of the outstanding voting stock, voting power or similar
interests and, if a Founding Stockholder is a partnership, shall also include
those entities which constitute its corporate general partners, except that for
purposes of determining those persons who are directors of Founding
Stockholders, such term shall mean Time Warner Inc., U S West Media Group, Inc.
and, in the case of Advance/Newhouse Partnership, Advance Communication Corp.
and Newhouse Broadcasting Corporation, its general partners.

SECTION 5. Expiration of Certain Provisions. Notwithstanding anything in this
Restated Certificate of Incorporation to the contrary, the provisions of this
Article VII shall expire as to any Founding Stockholder on the date that both
(i) such Founding Stockholder ceases to own beneficially Common Stock
representing at least 5% of the number of outstanding shares of Common Stock of
the Corporation and (ii) no person who is a director or officer of the
Corporation is also a director or officer of such Founding Stockholder. Neither
the alteration, amendment, change or repeal of any provision of this Article VII
nor the adoption of any provision of this Restated Certificate of Incorporation
inconsistent with any provision of this



--------------------------------------------------------------------------------

Article VII shall eliminate or reduce the effect of this Article VII in respect
of any matter occurring, or any cause of action, suit or claim that, but for
this Article VII, would accrue or arise, prior to such alteration, amendment,
repeal or adoption.

SECTION 6. Deemed Notice. Any person or entity purchasing or otherwise acquiring
any interest in any shares of the Corporation shall be deemed to have notice of
and to have consented to the provisions of this Article VII.

ARTICLE VIII

Stockholder Meetings

SECTION 1. Meetings Generally. Meetings of stockholders may be held within or
without the State of Delaware, as the By-laws of the Corporation may provide.
The books of the Corporation may be kept (subject to any provision of Delaware
law) outside the State of Delaware at such place or places as may be designated
from time to time by the Board or in the By-laws of the Corporation. Elections
of directors need not be by written ballot unless the By-laws of the Corporation
shall so provide.

SECTION 2. Special Meetings. Until the Trigger Date, special meetings of the
stockholders shall be called only (i) upon written request of the holders of not
less than a majority of the total voting power of the outstanding capital stock
of the Corporation entitled to vote at such meeting or (ii) upon request of any
director. From and after the Trigger Date, special meetings of the stockholders
shall be called only by the Board of Directors. Special meetings of the
stockholders may be held at such time and place as may be stated in the notice
of meeting.

SECTION 3. Action by Written Consent. Until the Trigger Date, any action
required or permitted to be taken by the stockholders of the Corporation may be
taken without a meeting, without prior notice and without a vote if a consent or
consents in writing, setting forth the action so taken, shall be signed by the
holders of outstanding stock of the Corporation having not less than the minimum
number of votes that would be necessary to authorize or take such action at a
meeting at which all shares of stock of the Corporation entitled to vote thereon
were present and voted. From and after the Trigger Date, subject to the terms of
any outstanding Preferred Stock, any action required or permitted to be taken by
the stockholders of the Corporation must be effected at a duly called annual or
special meeting of such holders and may not be effected by any consent in
writing by such holders.

ARTICLE IX

By-laws

In furtherance and not in limitation of the powers conferred upon it by law, the
Board of Directors is expressly authorized to adopt, repeal, alter or amend the
By-laws of the



--------------------------------------------------------------------------------

Corporation by the vote of a majority of the entire Board of Directors. In
addition to any requirements of law and any other provision of this Restated
Certificate of Incorporation or any resolution or resolutions of the Board of
Directors adopted pursuant to Article IV of this Restated Certificate of
Incorporation (and notwithstanding the fact that a lesser percentage may be
specified by law, this Restated Certificate of Incorporation or any such
resolution or resolutions), the affirmative vote of the holders of a majority of
the combined Voting Power of the Voting Stock, voting together as a single
class, shall be required for stockholders to adopt, amend, alter or repeal any
provision of the By-laws.

IN WITNESS WHEREOF, the undersigned have caused this instrument to be duly
executed on behalf of the Corporation as of the date hereof:

 

TIME WARNER TELECOM INC.

By:      By:     



--------------------------------------------------------------------------------

EXHIBIT B

AMENDMENT OF ARTICLE I

Article I shall be amended to read in its entirety as follows:

ARTICLE I

Name

The name of this corporation (hereinafter the “Corporation”) is TW TELECOM INC.